1    KILPATRICK TOWNSEND & STOCKTON LLP
     David C^lan (Bar No. 181174)
2    Dcaplan@kilpatricktownsend.com
     9720 WiMiire Blvd PH
3    Beverly Hills, CA 90212-2018
     Telephone; 310-248-3830                                      May 20, 2019
4    Facsimile: 310-860-0363
                                                                         VPC
5    Lisa Pearson (pro hac vice application pending)
     Lpearson@kilpatricktownsend.com
6    The Grace Bunding
     1114 Avenue of the Americas                                  JS-6
7    New York, NY 10036-7703
     Telephone: 212-775-8700
 8   Facsimile; 212-775-8800
9    Attorneys for Plaintiffs,
     L’OREAL USA CREATIVE, INC. and L’OREAL USA, INC.
10
11                          UNITED STATES DISTRICT COURT
12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14   L’OREAL USA CREATIVE, INC. and             Case No. 2:18-cv-10413
     L’OREAL USA, INC.,
15                                              CONSENT JUDGMENT AND
                  Plaintiffs,                   PERMANENT INJUNCTION
16
17         V.

18   SALLEE INC. and DANPING GONG,
19                Defendants.
20

21
           Plaintiffs L’Oreal USA Creative, Inc. and L’Oreal USA, Inc. and Defendants
22
     Sallee Inc. and Danping Gong have consented to the entry of this Final Judgment and
23
     Permanent Injunction on Consent (“Consent Judgment”), based on the following
24
     stipulated findings of fact and conclusions of law, which the Court hereby adopts for
25
     purposes of the entry of this Consent Judgment:
26
27

28
                                                1
                          CONSENT JUDGMENT AND PERMANENT INJUNCTION
     1                  STIPULATED FACTS AND CONCLUSIONS OF LAW
     2                                           THE PARTIES
     3             1.   Plaintiff L Oreal USA Creative, Inc. (“L’Oreal Creative”) is a Delaware
     4    corporation with a principal place of business at 10 Hudson Yards, New York, New
     5   York 10001. L’Oreal Creative is the record owner, in its own right or by assignment
     6   from its predecessors-in-interest, of the United States common law and registered
     7   trade and service marks at issue in this action, which are identified below.
     8          2.      Plaintiff L Oreal USA, Inc. (“L’Oreal USA”) is a Delaware corporation
 9       with a principal place of business at 10 Hudson Yards, New York, New York 10001.
10       L’Oreal USA markets and sells products and services under the marks at issue under
11       license from L’Oreal Creative. Plaintiffs L’Oreal Creative and L’Oreal USA
12       (“Plaintiffs”), together with their predecessors-in-interest and affiliated companies, are
13       collectively referred to herein as “L’Oreal US. 59
14              3.      Defendant Sallee Inc. (“Sallee”) is a California corporation with a
15       principal place of business at 18826 Leesbury Way, Rowland Heights, California
16       91748 .
17              4.      Defendant Danping Gong (“Gong”), is Sallee’s president, chief
18       executive officer, chief financial officer, director, and registered agent. Gong resides
19       at 1801 Garvey Avenue, Apartment 214, Alhambra, CA 91803 and personally
20       directed, instructed and/or implemented the acts of infringement and unfair
21       competition giving rise to this action. Defendants Sallee and Gong are collectively
22       referred to herein as “Defendants. 59
23                                   JURISDICTION AND VENUE
24             5.       This Court has subject matter jurisdiction over the federal claims alleged
25       herein pursuant to § 39 of the Lanham Act, 15 U.S.C. § 1121, and pursuant to 28
26       U.S.C. §§ 1331, 1332 and 1338(a). As to the claims under state law, this Court has
27
28
                                                      2
                              CONSENT JUDGMENT AND PERMANENT INJUNCTION
1    subject matter jurisdiction pursuant to 28 U.S.C. § 1338(b), and supplemental
2    jurisdiction pursuant to 28 U.S.C. § 1367.
3             6.   This Court has personal jurisdiction over Defendants because Defendants
4    (a) are located in the State of California; (b) distribute, offer for sale, and sell goods
5    under the trademarks that allegedly infringe Plaintiffs intellectual property within the
6    State of California; (c) regularly transact and conduct business within the State of
7    California; and (d) have otherwise made or established contacts with the State of
 8   California sufficient to permit the exercise of personal jurisdiction.
 9            7.   Venue is proper under 28 U.S.C. § 1391(a) and (b) because acts giving
10   rise to the claims in this case occurred in this District, and upon information and
11   belief. Defendant has a principal place of business in this District.
12                 PLAINTIFFS’ URBAN DECAY COSMETICS BRAND
13            8.   In or about 1997, Plaintiffs’ predecessor Urban Decay Cosmetics LLC
14   adopted a unique and distinctive stylized presentation of the initials UD shown below
15   (the “Stylized UD Mark”) to differentiate its cosmetics, fragrances and skincare
16   products and related retail and beauty services in the marketplace;
17
18
19
20
                                              itb
21            9.   In or about 2010, the Urban Decay brand incorporated the Stylized UD

22   Mark into its logo, which has been continuously used to identify the brand since that

23    date;
24

25
                                  U R^B A N DECAY
26
27

28
                                                    3
                           CONSENT JUDGMENT AND PERMANENT INJUNCTION
     1         10.   The Urban Decay brand was acquired by the French cosmetics company
     2   L'Oreal, Plaintiffs’ parent company, outside the U.S. and by L’Oreal USA in the U.S.
     3   in 2013. Plaintiff L Oreal Creative now owns a family of U.S. marks consisting of or
     4   including the UD Design Mark (collectively, the “UD Marks”).
     5         11.   Over the last two decades, L’Oreal US has used the UD Marks to identify
     6   Urban Decay brand products and services, as shown by the representative examples
     7   shown below:
     8

 9                        f
10

11                                A'


12

13
14

15

16

17
18

19
20

21

22

23
24

25

26
27

28
                                                  4
                              CONSENT JUDGMENT AND PERMANENT INJUNCTION
1

2

3

4

5

6

7

 8                                      tOD
 9

10

11

12

13

14

15
16

17

18

19
           12.   L’Oreal US has used the UD Marks continuously to identify Urban
20
     Decay brand cosmetics and beauty and retail services, and has invested substantial
21
     time, money and effort into advertising, promoting and building the reputation
22
     symbolized by those marks.
23
           13.    In addition to the common law trademark rights arising from use of the
24
     UD Marks, Plaintiff L’Oreal Creative is the owner of numerous federal trademark
25
     registrations for the URBAN DECAY and UD Marks, including but not limited to
26
     those itemized below. (Collectively, L’Oreal Creative’s URBAN DECAY and UD
27
     Marks are referred to herein as “Plaintiffs’ Marks.”)
28
                                                5
                         CONSENT JUDGMENT AND PERMANENT INJUNCTION
     1          14.   Plaintiff L’Oreal Creative is the owner of incontestable U.S. Registration
 2       No. 2,056,875 for the word mark URBAN DECAY for “cosmetics, namely, nail
 3       enamel, lipstick, eye shadow” in International Class 3.
 4              15.   Plaintiff L’Oreal Creative is the owner of incontestable U.S. Registration
 5       No. 3,952,737 for the word mark UD for “Facial make-up” in International Class 3.
 6              16.   Plaintiff L’Oreal Creative is the owner of incontestable U.S. Registration
 7       No. 4,050,476 for the Stylized UD Mark depicted below
 8

 9
10

11       for “Beauty creams; beauty gels; beauty lotions; body powder; cleaning agents and
12       preparations; coloring preparations for cosmetic purposes; cosmetic creams;
13       cosmetics; face and body glitter; face and body lotions; false eyelashes; fragrances and
14       perfumery; hair styling preparations; make up removing preparations; make-up; make­
15       up preparations; nail polish; non-medicated skin care preparations; non-medicated
16       toiletries; self-tanning preparations; skin bronzer” in International Class 3 and “Retail
17       store and on-line retail store services featuring cosmetics, fragrances, beauty aids,
18       personal care products, body and beauty products” in International Class 35.
19             17.    Plaintiff L’Oreal Creative is the owner of incontestable U.S. Registration
20       No. 4,017,084 for the Stylized UD Mark depicted below:
21

22

23

24
         for “Beauty consultation services in the selection and use of cosmetics, beauty aids,
25
         personal care products, body and beauty products; beauty consultation services;
26
         providing information about beauty; make-up application services; beauty analysis to
27

28
                                                     6
                             CONSENT JUDGMENT AND PERMANENT INJUNCTION
 1   determine cosmetics that are best suited for particular individuals; cosmetic skin care
2    services; cosmetic face care services” in International Class 44.
3          18.    Plaintiff L’Oreal Creative is the owner of U.S. Registration No.
4    4,573,628 for the stylized UD URBAN DECAY ELECTRIC mark depicted below:
5

6
                                                      Mb
                                         U I^R A N DECAY
 7

 8
                                     ELECTRIC
 9   for “Cosmetics” in International Class 3.
10                       DEFENDANT’S URBAN FOX COSMETICS
11                On or about July 1, 2016, Defendant Gong, on behalf of Defendant
            19.
12   Sallee, filed U.S. Trademark Application Serial No. 87/091,403 (the “Application”)
13   on an intent-to-use basis seeking to register the mark depicted below for cosmetics in
14   International Class 3 (the “UF Urban Fox Mark”):
15
16
17
18                                         ULHLK IIIAN ULI ILR



19
20

21         20.    By letter dated February 10, 2017 and multiple follow-up

22   communications. Plaintiffs have objected to Defendants’ registration and use of the

23   Infringing Marks.

24          21.   By email dated March 7, 2017, Defendants’ former counsel gave Plaintiff

25   his assurance “that Sallee, Inc. has not advertised, marketed or sold any products

26   under the ‘Urban Fox’ name or bearing the mark in question. 99

27
28
                                                    7
                          CONSENT JUDGMENT AND PERMANENT INJUNCTION
 1         22.     Defendants nevertheless pursued registration and used the Infringing
 2   Marks even after they were put on actual notice of Plaintiffs’ objections to their
 3   application to register and their use of marks so highly similar to Plaintiffs’ Marks.
 4         23.    On or about October 13, 2017, Defendants submitted the following
 5   specimen of use with the U.S. Patent and Trademark Office (“USPTO”), along with a
 6   Statement of Use sworn to by Defendant Gong asserting that Defendant Sallee was
 7   submitting a “LIP GLOSS APPLIED WITH TRADEMARK” as a specimen and that
 8    [t]he mark was first used by the applicant, or the applicant's related company,
 9   licensee, or predecessor in interest at least as early as 01/01/2016, and first used in
10   commerce at least as early as 01/01/2016, and is now in use in such commerce”:
11
12
13                                                     f
14
                                                      //
15
                                                      f
16
17                                                   5,
                                                     m
18
19
20
21
22
23         24.    On November 20, 2017, the USPTO issued an Office Action refusing
24   registration “because the specimen does not show the applied-for mark in the drawing
25   in use in commerce in International Class 3.... Specifically, the specimen displays the
26   mark as UF, URBAN FOX, MATTE LIP TINT WITH VELVET + WATERPROOF;
27   however, the drawing displays the mark as UF, URBAN FOX, BETTER THAN
28
                                                 8
                         CONSENT JUDGMENT AND PERMANENT INJUNCTION
 1   BETTER. 59 (Citations omitted.) (The stylized mark shown on the above specimen is
 2   hereinafter referred to as the “UF Mark.”)
 3         25.    Ultimately, on August 16, 2018, Defendants submitted to the USPTO the
 4   specimen of use of the UF Urban Fox Mark depicted below:
 5

 6




                                      Itf
 7

 8                                                                   7
                                                                •V- -f



 9
10
                                       URBAN FOX
11                                        betteb iman betteb


12
13
14
15                                      MATTE LIP TINT
                                             with velvet
                                           0 6flo2/17 7mL
16
17
18
19
20         26.    On October 12, 2018, the USPTO accepted Defendants’ Statement of
21   Use and, in reliance thereon, it issued Registration No. 5,607,517 for the UF Urban
22   Fox Mark on November 13, 2018.
23         27.    Defendants represent and warrant that they have sold no more than $5000
24   in products bearing either the UF Mark or the UF URBAN FOX Mark or any variant
25   thereof
26         28.    Defendants have also used the Urban Fox Mark on social media pages
27   accessible in the U.S. since at least as early as 2017.
28
                                                    9
                         CONSENT JUDGMENT AND PERMANENT INJUNCTION
 1          29.   Plaintiff contends that Defendants’ use and registration of the UF Mark,
 2   the UF URBAN FOX Mark and variants thereof (collectively, the “Infringing Marks”)
 3   is likely to create confusion with Plaintiffs’ Marks in violation of federal and state
 4   trademark law.
 5          30.   On December 17, 2018, Plaintiffs commenced this action at law and in
 6   equity for trademark infringement and unfair competition in violation of the
 7   Trademark Act of 1946, 15 U.S.C. §§ 1051 et seq. (“Lanham Act”) and the common
 8   law of the State of California, as well as violations of the California statutory unfair
 9   competition law. Cal. Bus. & Prof Code § 17200 et seq.
10          31.   On February 14 and 19, 2019, the Clerk of the Court entered defaults
11   against Defendants Gong and Sallee, respectively.
12         32.    On March 15, 2019, Defendants filed a request for a Surrender of
13   Registration for Cancellation of Defendant Sallee’s Trademark Reg. No. 5,607,517,
14   with the USPTO, which has not yet acted on that request.
15         33.    For purposes of entry and enforcement of this Consent Judgment only,
16   the parties stipulate that the defaults entered against Defendants may be vacated and
17   that, should any action be required by Plaintiffs to enforce this Consent Judgment,
18   reasonable attorneys’ fees and costs associated with the enforcement proceedings shall
19   be awarded to Plaintiffs.
20                     CONSENT JUDGMENT AND FINAL ORDER
21         It is therefore hereby ORDERED, ADJUDGED, and DECREED:
22          1.    Defendants and all of their agents, officers, employees, representatives,
23   successors, affiliates, assigns, attorneys, and all those other persons acting for, with,
24   by, through, or under authority from Defendants, or in active concert or participation
25   with Defendants are hereby permanently enjoined from:
26                a.     Using or registering Plaintiffs’ Marks, or any other copy,
27                       reproduction, or colorable imitation of Plaintiffs’ Marks, or any
28
                                                 10
                         CONSENT JUDGMENT AND PERMANENT INJUNCTION
 1                      mark that is likely to create confusion with Plaintiffs’ Marks,
2                       including the Infringing Marks, in connection with any goods or
3                       services;
4                b.     Using any trademark, trade dress, service mark, name, logo,
 5                      design or source of designation of any kind on or in connection
6                       with any goods or services that is likely to cause confusion,
 7                      mistake, deception, or public misunderstanding that such goods
 8                      or services are produced or provided by Plaintiffs, are sponsored
 9                      or authorized by Plaintiffs, or are in any way connected or related
10                      to Plaintiffs;
11               c.     Passing off, palming off, or assisting in palming off, any goods or
12                      services as those of Plaintiffs, or otherwise continuing any and all
13                      acts of trademark infringement or unfair competition as alleged in
14                      this Complaint;
15               d.     Operating any websites or pages, including any social media or
16                      other online media accounts, infringing Plaintiffs’ rights in any
17                      manner;
18               e.     Effecting any assignments or transfers, forming new entities or
19                      associations, or utilizing any other device for the purpose of
20                      circumventing or otherwise avoiding the prohibitions set forth
21                      herein.
22         2.    The Director of the U.S. Patent and Trademark Office is hereby
23   instructed to cancel Defendant Sallee’s Trademark Reg. No. 5,607,517 if it has not
24   already done so.
25         3.    Defendants are hereby ordered to turn over to Plaintiffs, for destruction,
26   at Defendants’ expense, all products, advertising and promotional materials.
27

28
                                                11
                        CONSENT JUDGMENT AND PERMANENT INJUNCTION
 1   stationery, envelopes, business cards, invoices, and similar materials bearing any of
 2   the Infringing Marks.
 3          4.    Each of the parties acknowledges that it has knowingly and voluntarily
 4   entered into this Consent Judgment after reviewing the same with their counsel and
 5   that it understands the undertakings obligations, and terms of this Consent Judgment.
 6          5.    In the event that Defendants violate any of the terms of this Consent
 7   Judgment, Plaintiffs shall be entitled to, in addition to all other remedies to which they
 8   may be entitled, an order for specific performance and/or injunctive relief, without
 9   posting of a bond, and to recover from Defendants its expenses, including attorneys’
10   fees, associated with obtaining enforcement of this Consent Judgment.
11         6.     This Consent Judgment shall be final and non-appealable with the full
12   force and effect of a Final Judgment and Permanent Injunction. This Court shall retain
13   jurisdiction of this matter and over Defendants for purposes of enforcement of this
14   Consent Judgment.
15         7.     This consent judgment agreed to by Defendants is without admitting fault
16   or infringement liability, and for purposes of settlement and avoiding protracted
17   litigation. This consent judgment resolves the litigation, and the parties shall each be
18   responsible for their own attorneys’ fees and costs.
19

20         IT IS SO ORDERED.
21                     20th of
           SIGNED this__day            May     , 2019.
22

23
                                     The Honorable S. James Otero
24                                   U.S. District Judge
25

26

27
28
                                                12
                         CONSENT JUDGMENT AND PERMANENT INJUNCTION
     Agreed and Approved For Entry;
 1
2
     L’OREAL USA CREATIVE, INC.
3

4
     By:       /s/ David Caplan____________
 5   Name:     David Caplan_______________
     Title:    Attorney for L’Oreal USA Creative. Inc.
6
 7

 8             A/ Lisa Pearson
     By:
 9   Name:     Lisa Pearson
     Title:    Attorney for L’Oreal USA Creative, Inc.
10
11

12
     L’GREAT USA, INC.
13
14
15
     By:       /s/ Dav id Cap lan____________
16   Name:     David Caplan______________
     Title:    Attorney for L’Oreal USA, Inc.
17
18
19             A/ Lisa Pearson
     By:
20   Name:     Lisa Pearson
     'fitle:   Attorney for L’Oreal USA, Inc.
21
22

23

24

25
26
27
     SALLEE INC.
28
                                            13
                      CONSENT JUDGMENT AND PERMANENT INJUNCTION
 I
2

3    By:                 DflV\yVn'il   (Aoin-Oj,
     Name:
4
     Title:
 5
6
7
     By:
 8         DAMPING GONG
 9
10
11
12
13
14
15
16
17
18
19
20

21
22

23

24

25

26
27
     US2008 15485599 1
28
                                                   14
                              CONSENT JUDGMENT AND PERMANENT INJUNCTION
